Exhibit 10.1

 
EIGHTH AMENDMENT TO THE AMENDED AND RESTATED
SERIES 2002-2 SUPPLEMENT
 


 
This EIGHTH AMENDMENT TO THE AMENDED AND RESTATED SERIES 2002-2 SUPPLEMENT (this
“Amendment”), dated as of November 30, 2006, amends the Amended and Restated
Series 2002-2 Supplement (the “Series 2002-2 Supplement”), dated as of November
22, 2002, as amended by the First Amendment thereto, dated as of October 30,
2003, the Second Amendment thereto, dated as of June 3, 2004, the Third
Amendment thereto, dated as of November 30, 2004, the Fourth Amendment thereto,
dated as of November 28, 2005, the Fifth Amendment thereto, dated as of December
23, 2005, the Sixth Amendment thereto, dated as of February 17, 2006 and the
Seventh Amendment thereto, dated as of March 21, 2006, among AVIS BUDGET RENTAL
CAR FUNDING (AESOP) LLC (formerly known as Cendant Rental Car Funding (AESOP)
LLC, formerly known as AESOP Funding II L.L.C.), a special purpose limited
liability company established under the laws of Delaware (“ABRCF”), AVIS BUDGET
CAR RENTAL, LLC (formerly known as Cendant Car Rental Group, LLC, formerly known
as Cendant Car Rental Group, Inc.) (“Avis Budget”), a limited liability company
established under the laws of Delaware, as administrator (the “Administrator”),
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (formerly known as JPMorgan Chase
Bank), a national banking association, as administrative agent (the
“Administrative Agent”), the several commercial paper conduits listed on
Schedule I thereto (each a “CP Conduit Purchaser”), the several banks set forth
opposite the name of each CP Conduit Purchaser on Schedule I thereto (each an
“APA Bank” with respect to such CP Conduit Purchaser), the several agent banks
set forth opposite the name of each CP Conduit Purchaser on Schedule I thereto
(each a “Funding Agent” with respect to such CP Conduit Purchaser), THE BANK OF
NEW YORK TRUST COMPANY, N.A. (as successor in interest to The Bank of New York),
a national banking association, as trustee (in such capacity, the “Trustee”) and
as agent for the benefit of the Series 2002-2 Noteholders (in such capacity, the
“Series 2002-2 Agent”), to the Second Amended and Restated Base Indenture, dated
as of June 3, 2004, between ABRCF and the Trustee (as amended, modified or
supplemented from time to time, exclusive of Supplements creating a new Series
of Notes, the “Base Indenture”). All capitalized terms used herein and not
otherwise defined herein shall have the respective meanings provided therefor in
the Definitions List attached as Schedule I to the Base Indenture (as amended
through the date hereof) or the Series 2002-2 Supplement, as applicable.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to Section 12.2 of the Base Indenture, any Supplement thereto
may be amended with the consent of ABRCF, the Trustee and each affected
Noteholder of the applicable Series of Notes, so long as such amendment only
affects the Noteholders of such Series of Notes;
 
WHEREAS, the parties desire to amend the Series 2002-2 Supplement to (i) extend
the Scheduled Expiry Date and (ii) provide for the delivery by ABRCF to the
Administrative Agent of certain information relating to Avis Budget; 
 
-1-

--------------------------------------------------------------------------------


WHEREAS, each Acquiring Purchaser Group (as defined below) wishes to purchase a
portion of the Transferor Purchaser Group’s (as defined below) Commitment and
Purchaser Group Invested Amount under the Series 2002-2 Supplement and the
Series 2002-2 Notes pursuant to Section 11.1(e) of the Series 2002-2 Supplement;
and
 
WHEREAS, ABRCF has requested the Trustee, the Series 2002-2 Agent, the
Administrator, the Administrative Agent and each Series 2002-2 Noteholder to,
and, upon the effectiveness of this Amendment, ABRCF, the Trustee, the Series
2002-2 Agent, the Administrator, the Administrative Agent and the Series 2002-2
Noteholders have agreed to, amend certain provisions of the Series 2002-2
Supplement as set forth herein;
 
NOW, THEREFORE, it is agreed:
 
1.  Amendment of Definitions. The following defined term, as set forth in
Article I(b) of the Series 2002-2 Supplement, is hereby amended and restated in
its entirety as follows:
 
““Scheduled Expiry Date” means, with respect to any Purchaser Group, November
29, 2007, as such date may be extended in accordance with Section 2.6(b).”
 


2.  Miscellaneous. The following section is hereby added as Section 11.22 of the
Series 2002-2 Supplement:
 
“Section 11.22. Information. ABCRF shall promptly provide to the Administrative
Agent a copy of the financial information and any other materials required to be
delivered to ABCRF pursuant to Section 31.5(i) and (ii) under the Leases. The
Administrative Agent shall provide copies of all such information and other
materials furnished to it by ABCRF pursuant to this Section 11.22 to each
Funding Agent.”


3.  Amendment to Schedule I. (a) On the Series 2002-2 Eighth Amendment Effective
Date (as defined below), Schedule I to the Series 2002-2 Supplement shall be
amended by deleting such Schedule in its entirety and substituting in lieu
thereof a new Schedule I in the form of Schedule A to this Amendment, which
shall (i) first, effect the sale and assignment by Paradigm Funding LLC and
WestLB AG, New York Branch (collectively, the “Transferor Purchaser Group”) to
Thames Asset Global Securitization No. 1, Inc. and The Royal Bank of Scotland
(collectively, the “New Acquiring Purchaser Group”) of a portion of the
Transferor Purchaser Group’s respective rights, obligations and commitments
under the Series 2002-2 Supplement and the Series 2002-2 Notes pursuant to
Section 11.1(e) of the Series 2002-2 Supplement, and (ii) second, effect the
sale and assignment by the Transferor Purchaser Group to Atlantic Asset
Securitization LLC and Calyon New York Branch (collectively, the “Existing
Acquiring Purchaser Group” and, together with the New Acquiring Purchaser Group,
the “Acquiring Purchaser Groups”) of the remainder of the Transferor Purchaser
Group’s respective rights, obligations and commitments under the Series 2002-2
Supplement and the Series 2002-2 Notes pursuant to Section 11.1(e) of the Series
2002-2 Supplement.
 
-2-

--------------------------------------------------------------------------------


(b)  This Amendment shall, for the purposes of Section 11.1(e) of the Series
2002-2 Supplement, constitute a Purchaser Group Supplement, and the respective
transfer of the rights and obligations of the Transferor Purchaser Group to each
Acquiring Purchaser Group shall constitute a valid transfer under the terms of
such Section 11.1(e).
 
4.  New Acquiring Purchaser Group and Transferor Purchaser Group. Upon the
execution and delivery of this Amendment by the New Acquiring Purchaser Group,
the Funding Agent with respect thereto, and the Transferor Purchaser Group on
the Series 2002-2 Eighth Amendment Effective Date, (i) the CP Conduit Purchaser,
the Funding Agent and the APA Bank with respect to such New Acquiring Purchaser
Group shall be parties to the Series 2002-2 Supplement for all purposes thereof
and (ii) the CP Conduit Purchaser, the Funding Agent and the APA Bank with
respect to such Transferor Purchaser Group shall no longer be parties to the
Series 2002-2 Supplement and shall no longer have any obligations in such
capacity thereunder, other than as expressly set forth in this Amendment.
 
5.  Assignments. (a) The Transferor Purchaser Group hereby irrevocably sells,
assigns and transfers to each Acquiring Purchaser Group, without recourse,
representation or warranty (except as set forth in Section 5(e)(i) hereof), and
each Acquiring Purchaser Group hereby irrevocably purchases, takes and assumes
from the Transferor Purchaser Group, the respective portion reflected by the
amendment to Schedule I effected hereby (such Acquiring Purchaser Group’s
“Purchased Percentage”) of the Commitment Amount with respect to the APA Banks
included in the Transferor Purchaser Group under the Series 2002-2 Supplement.
 
(b) The Transferor Purchaser Group has made arrangements with each Acquiring
Purchaser Group with respect to (i) the portion, if any, to be paid, and the
date or dates for payment, by the Transferor Purchaser Group to such Acquiring
Purchaser Group of any Commitment Fees with respect to such Acquiring Purchaser
Group’s Purchased Percentage of the Transferor Purchaser Group’s Commitment
heretofore received by the Transferor Purchaser Group pursuant to the Series
2002-2 Supplement prior to the Series 2002-2 Eighth Amendment Effective Date and
(ii) the portion, if any, to be paid and the date or dates for payment, by such
Acquiring Purchaser Group to the Transferor Purchaser Group of Commitment Fees
or Series 2002-2 Monthly Interest received by such Acquiring Purchaser Group
pursuant to the Series 2002-2 Supplement from and after the Transfer Issuance
Date. 
 
(c)  From and after the Series 2002-2 Eighth Amendment Effective Date, amounts
that would otherwise be payable to or for the account of the Transferor
Purchaser Group pursuant to the Series 2002-2 Supplement shall, instead, be
payable to or for the accounts of the Acquiring Purchaser Groups in accordance
with their respective Purchased Percentages, whether such amounts have accrued
prior to the Series 2002-2 Eighth Amendment Effective Date or accrue subsequent
to the Series 2002-2 Eighth Amendment Effective Date. 
 
(d) Each of the Transferor Purchaser Group and each Acquiring Purchaser Group
agrees that at any time and from time to time upon the written request of any
other party, it will execute and deliver such further documents and do such
further acts and things as such other party may reasonably request in order to
effect the purposes of the assignment pursuant to this Section 5. 
 
-3-

--------------------------------------------------------------------------------


(e)  By executing and delivering this Amendment, the Transferor Purchaser Group
confirms to and agrees with each Acquiring Purchaser Group, and each Acquiring
Purchaser Group, separately and not jointly, confirms to and agrees with the
Transferor Purchaser Group as follows: (i) other than the representation and
warranty that the Transferor Purchaser Group is the legal and beneficial owner
of the interest being assigned hereby free and clear of any adverse claim, the
Transferor Purchaser Group makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Series 2002-2 Supplement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Indenture, the Series 2002-2 Notes, the Related Documents or any instrument or
document furnished pursuant thereto; (ii) the Transferor Purchaser Group makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of ABRCF or the performance or observance by ABRCF of any of
ABRCF’s obligations under the Indenture, the Related Documents or any other
instrument or document furnished pursuant hereto; (iii) each Acquiring Purchaser
Group confirms that it has received a copy of the Indenture and such other
Related Documents and other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment; and (iv) each Acquiring Purchaser Group will, independently and
without reliance upon the Administrative Agent, the Transferor Purchaser Group
or any other Person and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Indenture. 
 
(f) By executing and delivering this Amendment, the New Acquiring Purchaser
Group confirms to and agrees with the Transferor Purchaser Group as follows: (i)
the New Acquiring Purchaser Group appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Series 2002-2 Supplement as are delegated to the Administrative Agent
by the terms thereof together with such powers as are reasonably incidental
thereto, all in accordance with Article IX of the Series 2002-2 Supplement; (ii)
each member of the New Acquiring Purchaser Group appoints and authorizes the
Funding Agent with respect to the New Acquiring Purchaser Group to take such
action as agent on its behalf and to exercise such powers under the Series
2002-2 Supplement as are delegated to such Funding Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, all in
accordance with Article X of the Series 2002-2 Supplement; (vii) each member of
the New Acquiring Purchaser Group agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Indenture are
required to be performed by it as a member of the New Acquiring Purchaser Group
and (viii) each member of the New Acquiring Purchaser Group confirms that it is
an Eligible Assignee. 
 
(g)  The address of the New Acquiring Purchaser Group for notices for the
purposes of Section 11.20 of the Series 2002-2 Supplement is:
 

 
The Royal Bank of Scotland plc
Head of Securitisation
135 Bishopsgate, London EC2M 3UR
Telephone: +44 (0) 207 085 6441
Securitisation.support@rbos.com
 



 
-4-

--------------------------------------------------------------------------------





   
The Royal Bank of Scotland plc, New York Branch
101 Park Avenue
New York, NY 10178
Attention: Frank Guerra
Telephone: 212-401-3783
frank.guerra@rbos.com
   
 
With a copy to:
 
RBS Greenwich Capital
600 Steamboat Road
Greenwich, CT 06830
Attention: Mike Zappaterrini
Attention: Joe McElroy
Telephone: 203-618-6257
Telephone: 203-618-6234
michael.zappaterrini@gcm.com
joe.mcelroy@gcm.com
 




6.  This Amendment is limited as specified and, except as expressly stated
herein, shall not constitute a modification, acceptance or waiver of any other
provision of the Series 2002-2 Supplement.
 
7.  Consent to Extension under Section 2.6(b). Each Purchaser Group, by
executing this Amendment hereby agrees to the extension of the Scheduled Expiry
Date as effected by this Amendment.
 
8.  This Amendment shall become effective as of the first date (the “Series
2002-2 Eighth Amendment Effective Date”) on which each of the following have
occurred: (i) each of the parties hereto shall have executed and delivered this
Amendment to the Trustee, and the Trustee shall have executed this Amendment,
(ii) the Rating Agency Consent Condition shall have been satisfied with respect
to this Amendment and (iii) all certificates and opinions of counsel required
under the Base Indenture or by the Series 2002-2 Noteholders shall have been
delivered to the Trustee and the Series 2002-2 Noteholders, as applicable.
 
9.  From and after the Series 2002-2 Eighth Amendment Effective Date, all
references to the Series 2002-2 Supplement shall be deemed to be references to
the Series 2002-2 Supplement as amended hereby.
 
10.  This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.
 
11.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.
 
-5-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.
 


 

   
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, as Issuer
 
   
By:
/s/ Lori Gebron
     
Name: Lori Gebron
Title: Vice President
 



 

   
THE BANK OF NEW YORK TRUST COMPANY (as successor in interest to The Bank of New
York), as Trustee and Series 2002-2 Agent
 
   
By:
/s/ Marian Onischak
     
Name: Marian Onischak
Title: Vice President
 



 

   
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent
 
   
By:
/s/ George S. Wilkins
     
Name: George S. Wilkins
Title: Vice President
 



 
 

--------------------------------------------------------------------------------




AGREED, ACKNOWLEDGED AND CONSENTED:


 

 
SHEFFIELD RECEIVABLES CORPORATION,
as a CP Conduit Purchaser under the Series 2002-2 Supplement
 
   
By:
Barclays Bank PLC
as Attorney-in-Fact
 
   
By:
/s/ Janette Lieu
     
Name: Janette Lieu
Title: Director
   



 

 
BARCLAYS BANK PLC,
as a Funding Agent and an APA Bank under the Series 2002-2 Supplement
 
   
By:
/s/ Jeffrey Goldberg
     
Name: Jeffrey Goldberg
Title: Associate Director
   

 



--------------------------------------------------------------------------------


 

 
GEMINI SECURITIZATION CORP., LLC, as a CP Conduit Purchaser under the Series
2002-2 Supplement
 
   
By:
/s/ R. Douglas Donaldson
     
Name: R. Douglas Donaldson
Title:  Treasurer
   

 
 

 
DEUTSCHE BANK AG, NEW YORK BRANCH, as a Funding Agent and an APA Bank under the
Series 2002-2 Supplement
 
   
By:
/s/ Michael Cheng
     
Name: Michael Cheng
Title:  Director
   

 
By:
/s/ Kevin Tanzer
     
Name: Kevin Tanzer
Title: Director
   

 
 

--------------------------------------------------------------------------------




 

 
LIBERTY STREET FUNDING CORPORATION,
as a CP Conduit Purchaser under the Series 2002-2 Supplement
 
   
By:
/s/ Jill A. Gordon
     
Name: Jill A. Gordon
Title: Vice President
   

 
 

 
THE BANK OF NOVA SCOTIA,
as a Funding Agent and an APA Bank under the Series 2002-2 Supplement
 
   
By:
/s/ William R. Collins
     
Name: William R. Collins
Title: Managing Director
   

 
 

--------------------------------------------------------------------------------


 
 

 
PARADIGM FUNDING LLC,
as a CP Conduit for the Transferor Purchaser Group
 
   
By:
/s/ Evelyn Echevarria
     
Name: Evelyn Echevarria
Title:  Vice President
   

 
 

 
WESTLB AG, NEW YORK BRANCH,
as a Funding Agent and an APA Bank for the Transferor Purchaser Group
 
   
By:
/s/ Brian Statfeld
     
Name: Brian Statfeld
Title:  Managing Director
   

 
 
By:
/s/ Matthew F. Tallo
     
Name: Matthew F. Tallo
Title:  Director
   

 
 


--------------------------------------------------------------------------------



 


 

 
YC SUSI TRUST,
as a CP Conduit Purchaser under the Series 2002-2 Supplement
   
By:
 
Bank of America, National Association,
as Administrative Trustee
   




By:
/s/ Jeremy Grubb
     
Name: Jeremy Grubb
Title: Vice President
   

 
 
 

 
BANK OF AMERICA, NATIONAL ASSOCIATION,
as a Funding Agent and an APA Bank under the Series 2002-2 Supplement
 
   
By:
/s/ Jeremy Grubb
     
Name: Jeremy Grubb
Title:  Vice President
   

 

--------------------------------------------------------------------------------


 



 
THAMES ASSET GLOBAL SECURITIZATION NO. 1, INC.,
as a CP Conduit Purchaser for the New Acquiring Purchaser Group and under the
Series 2002-2 Supplement
 
   
By:
/s/ R. Douglas Donaldson
     
Name: R. Douglas Donaldson
Title: Treasurer
   




 
THE ROYAL BANK OF SCOTLAND PLC, as a Funding Agent under the Series 2002-2
Supplement
 
   
By:
/s/ Michael Zappaterrini
     
Name: Michael Zappaterrini
Title: Managing Director
   




 
THE ROYAL BANK OF SCOTLAND PLC, NEW YORK BRANCH, as an APA Bank under the Series
2002-2 Supplement
 
   
By:
/s/ Belinda Wheeler
     
Name: Belinda Wheeler
Title: Senior Vice President
   



 

--------------------------------------------------------------------------------




 

 
CHARTA, LLC,
as a CP Conduit Purchaser under the Series 2002-2 Supplement
 
   
By:
Citicorp North America, Inc., as
Attorney-in-fact
   



 

 
/s/ Richard C. Simons
   
By:
Name: Richard C. Simons
Title: Vice President
   








 
CITIBANK, N.A.,
as an APA Bank under the Series 2002-2 Supplement
 
   
By:
/s/ Hugo Arias
     
Name: Hugo Arias
Title: Vice President
   






 
CITICORP NORTH AMERICA, INC.,
as a Funding Agent under the Series 2002-2 Supplement
 
   
By:
/s/ Richard C. Simons
     
Name: Richard C. Simons
Title: Vice President
   

 

 

--------------------------------------------------------------------------------







 
JUPITER SECURITIZATION CORPORATION,
as a CP Conduit Purchaser under the Series 2002-2 Supplement
 
   
By:
/s/ George S. Wilkins
     
Name: George S. Wilkins
Title:  Vice President
   




 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as a Funding Agent under the Series 2002-2 Supplement
 
   
By:
/s/ George S. Wilkins
     
Name: George S. Wilkins
Title:  Vice President
   




 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as an APA Bank under the Series 2002-2 Supplement
 
   
By:
/s/ George S. Wilkins
     
Name: George S. Wilkins
Title:  Vice President
   



 

--------------------------------------------------------------------------------




 

 
ATLANTIC ASSET SECURITIZATION LLC, as a CP Conduit Purchaser for the Existing
Acquiring Purchaser Group and under the Series 2002-2 Supplement
 
   
By:
/s/ Sam Pilcer
     
Name: Sam Pilcer
Title: Managing Director
   



By:
/s/ Kostantina Kourmpetis
     
Name: Kostantina Kourmpetis
Title: Managing Director
   

 
 

 
CALYON NEW YORK BRANCH,
as a Funding Agent and an APA Bank for the Existing Acquiring Purchaser Group
and under the Series 2002-2 Supplement
 
   
By:
Calyon New York Branch,
as Attorney-in-Fact
   

 
 
By:
/s/ Sam Pilcer
     
Name: Sam Pilcer
Title: Managing Director
   

 
 
By:
/s/ Kostantina Kourmpetis
     
Name: Kostantina Kourmpetis
Title: Managing Director
   

 
 

--------------------------------------------------------------------------------



 

 
AVIS BUDGET CAR RENTAL, LLC, as Administrator
 
   
By:
/s/ Karen C. Sclafani
     
Name: Karen C. Sclafani 
Title: Executive Vice President and Assistant Secretary
   

 



--------------------------------------------------------------------------------




 
SCHEDULE I TO SERIES 2002-2 SUPPLEMENT
 

 
CP Conduit
 
APA Bank
 
Funding Agent
 
APA Bank Percentage
 
Maximum
Purchaser Group
Invested Amount
 
Match Funding
 
Purchased
Percentage
 
1.
 
Sheffield Receivables Corporation
 
Barclays Bank PLC
 
Barclays Bank PLC
 
100%
 
$100,000,000
 
Yes
 
10.0%
 
2.
 
Atlantic Asset Securitization LLC
 
Calyon New York Branch
 
Calyon New York Branch
 
100%
 
$100,000,000
 
No
 
10.0%
 
3.
 
Thames Asset Global Securitization No. 1., Inc.
The Royal Bank of Scotland plc, New York Branch
 
The Royal Bank of Scotland plc
 
100%
 
$100,000,000
 
No
 
10.0%
 
4.
 
Gemini Securitization Corp., LLC
 
Deutsche Bank AG, New York Branch
 
Deutsche Bank AG, New York Branch
 
100%
 
$125,000,000
 
No
 
12.5%
 
5.
 
Liberty Street Funding Corporation
 
The Bank of Nova Scotia
 
The Bank of Nova Scotia
 
100%
 
$125,000,000
 
No
 
12.5%
 
6.
 
YC SUSI Trust
 
Bank of America, National Association
 
Bank of America, National Association
 
100%
 
$125,000,000
 
No
 
12.5%
 
7.
Charta, LLC
 
Citibank, N.A.
 
Citicorp North America, Inc.
 
100%
 
$125,000,000
 
No
 
12.5%
 
8.
 
Jupiter Securitization Corporation
 
JPMorgan Chase Bank, National Association
 
JPMorgan Chase Bank, National Association
 
100%
 
$200,000,000
 
No
 
20.0%
 



 


 
 


 